Citation Nr: 1020375	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from July 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied entitlement to service 
connection for bilateral hearing loss, tinnitus, and a 
collapsed lung, and also denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for back surgery.  The Veteran filed a notice of 
disagreement in June 2006, and the RO issued a statement of 
the case dated in February 2007.  The Veteran filed a  
substantive appeal in April 2007 only with respect to his 
hearing loss, tinnitus, and lung claims.  In this regard, the 
Board notes that the Veteran's lung and back claims were 
previously denied in an August 1982 rating decision. 

In August 2007, the RO granted service connection for 
spontaneous pneumothorax (claimed as collapsed lung) with a 
noncompesable rating effective July 20, 2005.  As this 
decision represents a full grant of the claim, that issue is 
no longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss and tinnitus were not present in 
service and are not shown to be related to any incident in 
service. 






CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by the Veteran's period of active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA 
sent a letters to the Veteran dated in August 2005 and July 
2006 that essentially met the statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was informed that VA needed 
evidence showing that the Veteran's hearing loss and tinnitus 
existed from military service to the present time, and was 
informed of the types of evidence that may help to establish 
the claims.  The Veteran was aware from these letters that it 
was ultimately the Veteran's responsibility to give VA any 
evidence pertaining to the claims.  In addition, the letters 
informed the Veteran that additional information or evidence 
was needed to support the claim; and asked the Veteran to 
send the information to VA.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  The August 2005 letter, 
however, did not specifically inform the Veteran of the 
elements required for establishing a claim of entitlement to 
service connection.  In this regard, the Board notes that 
several attachments were enclosed with the August 2005 
letter, but an attachment regarding what the evidence must 
show was not among them.  

The Board, however, finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the United States Court of Appeals for Veterans Claims 
(Court) found that the evidence established that the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)

With respect to any notice deficiency present in this case, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the claimant over the 
course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit 
in this case; and (2) based on the claimant's contentions as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  See Shinseki v. Sanders/Simmons, No. 
07- 1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in September 2006 and June 2009.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
disability records from the Social Security Administration, 
VA medical treatment records, and identified private medical 
records to the extent available, have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been afforded a VA examination in connection with his claims, 
dated in October 2005.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  38 
C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  
In this regard, the Board notes that the October 2005 VA 
examiner commented about a February 2001 audio exam performed 
at the same facility that showed hearing within normal limits 
bilaterally.  This record does not seem to be otherwise of 
record.  However, since the examiner considered this evidence 
and it showed normal hearing, the Board finds that a remand 
for the sole purpose of associating this record with the 
claims folder is not warranted.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran claims that he was exposed to acoustic trauma as a 
machinist's mate in the Navy. 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not indicate any 
hearing loss or tinnitus in service.  Both the Veteran's 
enlistment and separation examinations showed 15/15 
bilaterally on a whisper hearing test.  

After service, the Veteran's medical treatment records do not 
indicate treatment for hearing loss or tinnitus.  

In order to determine whether the Veteran has bilateral 
hearing loss or tinnitus that is related to his military 
service, the Veteran was afforded a VA examination dated in 
October 2005.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner noted that the Veteran's 
enlistment and release physicals of 1960 and 1964 both 
indicated hearing within normal limits bilaterally by means 
of whispered voice testing.  In addition, there was no 
complaint or diagnosis of tinnitus found in the service 
treatment records.  The examiner then noted that a routine 
audiological examination performed at the same facility on 
February 28, 2001 showed hearing within normal limits 
bilaterally with speech recognition scores on 96% in both 
ears.  

The examiner noted the Veteran's current complaints of 
bilateral hearing loss and that the Veteran reported that his 
hearing loss began in military service.  The Veteran reported 
military noise exposure to engine rooms aboard ship.  Hearing 
protection reportedly was not available at the time.  The 
examiner also noted that there was a positive history of 
civilian occupational noise exposure working in a paper mill.  
Hearing protection was usually worn when required.  The 
Veteran denied recreational noise exposure.  The Veteran also 
reported high-pitched ringing tinnitus which had been present 
for several years and began with gradual onset.  

After examination, the Veteran was found to have bilateral 
hearing loss for VA purposes.  He was also diagnosed with 
tinnitus.  The examiner then noted that the Veteran's service 
treatment records indicated hearing within normal limits by 
means of whispered voice testing, which, the examiner noted, 
is not considered clinically valid evidence today.  However, 
the examiner reported that a routine audiological examination 
in February 2001 showed hearing within normal limits 
bilaterally.  Therefore, the examiner stated that it was his 
opinion that the Veteran's present hearing impairment is a 
post-service occurrence, and not related to acoustic trauma 
incurred during military service.  The examiner stated that 
noise-induced hearing loss occurs at the time of exposure, 
not after the noise has ceased.  With respect to the 
Veteran's tinnitus, the examiner noted that the Veteran's 
claims file was negative for tinnitus and, according the 
Veteran, began years after military separation.  Therefore, 
the examiner opined that the Veteran's tinnitus was a post-
service occurrence, and not related to acoustic trauma 
incurred during military service.  The examiner stated that 
noised-induced tinnitus occurs at the time of exposure, not 
after the noise has ceased.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's bilateral hearing loss and tinnitus.  While the 
Veteran has been diagnosed with these conditions, there is no 
indication that these disabilities had their onset in active 
military service or as a result of military service.  In 
addition, the October 2005 VA examiner, who examined the 
Veteran and his claims file in connection with the claims, 
found no medical nexus between the Veteran's bilateral 
hearing loss and tinnitus and his military service. 

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the October 2005 medical opinion, 
based as it was on an examination of the Veteran and a review 
of the Veteran's claims file, is most probative in this case. 

Here, the Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Here, the Veteran reported noise exposure in service and 
hearing loss  since his military service.  And there is no 
reason to doubt these statements.  However, as the Veteran is 
not a physician, this testimony is insufficient to establish 
hearing loss or tinnitus in service or a medical nexus 
between his hearing loss and tinnitus and his active service.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current 
hearing loss and tinnitus are etiologically related to his 
military service.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


